The court being fully advised in the premises find, that under the provisions of Section lg of Article II of the Constitution of Ohio, the insufficiency of a referendum petition and signatures thereon must be proven not later than forty days before the election at which such referendum is to be submitted; that the relator’s petition was not filed in this court until the day preceding the last day limited by the constitution for making such proofs, and that issue was not joined and the cause not submitted to this court until after the expiration of such time.
That by reason of this constitutional limitation as to the time, and the fact that relatoras petition was not filed until the day preceding the last day *326limited by the constitution for making such proofs, and the further fact that issue was not joined and this cause was not submitted until after the expiration of the time fixed by the constitution, the issuing of a peremptory writ of mandamus by this court would afford relator no relief, the respondent could not comply therewith, and this court would be powerless to enforce obedience thereto, and for these reasons a peremptory writ is refused, and the relator’s petition dismissed, without consideration or adjudication by this court of the constitutionality of Section 5175-29i, General Code (106 O. L., 295), or any of the further questions presented by the pleadings in this case.

Petition dismissed.

Nichols, C. J., Wanamaker, Newman, Jones, Johnson and Donahue, JJ., concur.